J. A04015/16

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.W., A MINOR :          IN THE SUPERIOR COURT OF
                                  :                PENNSYLVANIA
APPEAL OF: N.M., MOTHER           :
                                  :               No. 864 WDA 2015


                Appeal from the Order Entered April 15, 2015,
               in the Court of Common Pleas of Warren County
                      Civil Division at No. CP-62-DP-007


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., AND SHOGAN, J.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                   FILED MAY 24, 2016

      N.M. (“Mother”) appeals from the order entered April 15, 2015, in the

Court of Common Pleas of Warren County, Civil Division, subsequent to the

petition of Warren County Children and Youth Services (“Warren County

CYS,” or “CYS”), adjudicating S.W. (“Child”), born in March of 2000,

dependent pursuant to 42 Pa.C.S.A. § 6302, and removing Child from

Mother’s home. After review, we affirm.

      The factual history was summarized, in part, by the trial court as

follows:

           [S.W.] is a 15-year-old child who has resided in her
           mother’s home her entire lifetime except for periods
           of hospitalization. Her father was identified by the
           mother as [K.M.], a resident of North Carolina whom
           the mother believes died shortly after [S.W.]’s birth.
           The mother has moved repeatedly during [S.W.]’s
           lifetime having resided in North Carolina as well as
           other parts of Pennsylvania before residing in Warren
           County.    [S.W.] suffers from a genetic, lifetime
           disorder that has resulted in global developmental
J. A04015/16


           delays, intellectual impairment, limited language
           development, limited motor skills, extremely short
           stature and low body weight and microcephaly. The
           condition was generally diagnosed as lactic acidosis
           and has resulted in a number of emergency
           hospitalizations.       Most recently, [S.W.] was
           diagnosed with Pyruvate dehydrogenase deficiency
           [PDD]     or    pyruvate     dehydrogenase    complex
           deficiency (PDCD), a neurodegenerative disorder
           associated with abnormal metabolism.            [S.W.]
           operates on the level of an 18-24 month old. She
           attends Beaty Middle School and has an IEP that
           places her in the life skills classroom, as well as a
           medical plan in the school setting that includes
           constant nursing supervision and two meals per day
           at school. . . . Because of her condition, [S.W.] can
           require emergency medical care with a short onset of
           symptoms including lethargy, paleness, loss of
           appetite, irritability and extreme pain. As she cannot
           verbalize the onset of symptoms, [S.W.] has had
           numerous emergency hospitalizations. During her
           most recent hospitalization at Children’s Hospital in
           Pittsburgh, CYS intervened and obtained emergency
           custody of [S.W.] She was placed in foster care and,
           at the time of the hearing, was comfortable there.
           Medical appointments have been rescheduled by
           CYS.

Order of Adjudication-Child Dependent, 4/14/15.

     While Mother acknowledged that she and Child had been previously

known to child welfare agencies in other counties, such as Columbia and

Northumberland, Mother and Child had been known to Warren County CYS,

receiving assistance since May of 2014.    (Notes of testimony, 4/14/15 at

117, 230-231, 237-238.) As a result of concerns regarding Mother’s care of

S.W., on April 9, 2015, Warren County CYS filed an application for

emergency custody. The application alleged various facts in support of the



                                   -2-
J. A04015/16


custody request, including numerous hospitalizations, a failure to administer

medication properly, and a failure to provide adequate nutrition and

hygiene.   By ex parte order the same date, the trial court granted the

exercise of emergency custody and scheduled a hearing for April 14, 2015.

Also on the same date, April 9, 2015, CYS filed a petition for dependency.

      On April 14, 2015, the trial court held an adjudicatory and dispositional

hearing. Warren County CYS presented the testimony of former and current

CYS caseworkers, Melissa Baxter and Katie McGraw, Child’s pediatrician,

Dr. David M. McConnell, Jr., school nurse, Tina Zigler, and Child’s foster

parent, W.S. Mother offered her own testimony, as well as that of Child’s

attending physician and genetics expert, Dr. Gerald Vockley.            At the

conclusion of the hearing, the trial court entered an order adjudicating Child

dependent without proper parental care and control, awarding legal and

medical custody to Warren County CYS, and finding that the agency had

made reasonable efforts to prevent removal.

      On May 14, 2015, Mother filed a Motion to Add Entries to the Docket

Statement,     Reconsideration   and   Supplemental    Relief,   asserting   the

emergency custody order did not appear on the prothonotary’s docket

statement, and the occurrence of multiple procedural violations, including

the failure to conduct a shelter care hearing. By order dated May 15, 2015,

the trial court denied Mother’s motion. On the same day, Mother, through




                                       -3-
J. A04015/16


appointed counsel, then filed a notice of appeal and concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      On appeal, Mother raises the following issues for our review:

            I.     Was the trial court’s finding that CYS met their
                   burden of proof of clear and convincing
                   evidence that the minor was without adequate
                   parental care and control unsupported by the
                   record established at trial, and were the trial
                   court’s inferences and deductions from the
                   record an abuse of discretion?

            II.    Was the trial court’s finding that Warren
                   County Children and Youth Services took
                   reasonable steps to avoid removal from the
                   home unsupported by the record; did the
                   agency meet the applicable burden of proof of
                   clear necessity; and were the inferences and
                   deductions in support of this finding an abuse
                   of discretion?

            III.   Did the trial court’s failure to conduct a Shelter
                   Care Hearing and attendant procedural
                   irregularities [sic] violations [of] the mother’s
                   constitutional rights to substantive due
                   process, procedural due process, and effective
                   counsel?

Mother’s brief at 7-8.

      As set forth, our standard of review for dependency cases is as

follows:

            [T]he standard of review in dependency cases
            requires an appellate court to accept the findings of
            fact and credibility determinations of the trial court if
            they are supported by the record, but does not
            require the appellate court to accept the lower
            court’s inferences or conclusions of law. Accordingly,
            we review for an abuse of discretion.



                                      -4-
J. A04015/16


In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010), quoting In re D.P., 972 A.2d at

1225.

        Further, to adjudicate a child dependent, a trial court must determine,

by clear and convincing evidence, that the child:

                   is without proper parental care or
                   control,    subsistence,  education   as
                   required by law, or other care or control
                   necessary for his physical, mental, or
                   emotional health, or morals.           A
                   determination that there is a lack of
                   proper parental care or control may be
                   based upon evidence of conduct by the
                   parent, guardian or other custodian that
                   places the health, safety or welfare of
                   the child at risk.

             42 Pa.C.S.A. § 6302.         “Clear and convincing”
             evidence has been defined as testimony that is “so
             clear, direct, weighty, and convincing as to enable
             the trier of facts to come to a clear conviction,
             without hesitancy, of the truth of the precise facts in
             issue.” In re C.R.S., 696 A.2d 840, 843 (Pa. Super.
             1997) (citation omitted).

                   In accordance with the overarching purpose of
             the Juvenile Act “[t]o preserve the unity of the family
             wherever possible,” see 42 Pa.C.S.A. § 6301(b)(1),
             “a child will only be declared dependent when he is
             presently without proper parental care and when
             such care is not immediately available.” In re R.T.,
             405 Pa. Super. 156, 592 A.2d 55, 57 (Pa. Super.
             1991) (citation omitted). This Court has defined
             “proper parental care” as “that care which (1) is
             geared to the particularized needs of the child and
             (2) at a minimum, is likely to prevent serious injury
             to the child.” In re C.R.S., supra at 845 (citation
             omitted).

In re A.B., 63 A.3d 345, 349 (Pa.Super. 2013).



                                      -5-
J. A04015/16


      With respect to when a child should be removed from parental

custody, we have explained:

                     The law is clear that a child should be
                     removed from her parent’s custody and
                     placed in the custody of a state agency
                     only upon a showing that removal is
                     clearly   necessary    for   the   child’s
                     well-being. In addition, this court had
                     held that clear necessity for removal is
                     not shown until the hearing court
                     determines that alternative services that
                     would enable the child to remain with her
                     family are unfeasible.

            In re K.B., 276 Pa.Super. 380, 419 A.2d 508, 515
            (1980) (citations omitted). In addition, this Court
            has stated: “[I]t is not for this [C]ourt, but for the
            trial court as fact finder, to determine whether [a
            child’s] removal from her family was clearly
            necessary.” In re S.S., 438 Pa.Super. 62, 651 A.2d
174, 177 (Pa.Super. 1994).

A.B., 63 A.3d at 349-350.

      With her first issue, Mother challenges the finding of dependency as

supported by the record.       In adjudicating Child dependent, the trial court

stated as follows:

                  All right. Thank you. All right, obviously this
            is an extremely difficult case with [S.W.]’s diagnosis
            of PDD. And, that medical condition alone could be
            the cause, certainly the cause of her failure, her
            brain to grow, her intellectual impairment, her failure
            to thrive. Her developmental delays. All of that,
            obviously, could be caused by the PDD.

                  And, therefore, the agency had the burden
            coming into court showing by clear and convincing
            evidence that [S.W.]’s out [sic] not with appropriate
            care and control in the mother’s home.


                                       -6-
J. A04015/16



          . . . . It’s clear that the mother did not follow up
          with the CP specialist in a timely manner. I don’t
          buy the comments that it was about some type of
          group to help each other out.

               Other families that suffer from that. Clear, it’s
          a medical appointment. [S.W.] has cerebral palsy
          and she needed to see that specialist in a timely
          manner.

                The delay in the genetic testing that could very
          well have resulted in this diagnosis four or five years
          ago, and could have changed the track of [S.W.]’s
          medical treatment.

               There is just no, I saw a recommendation in
          2009 for that. I don’t understand why that wasn’t
          complied with.

                And, I should note that it’s very easy to sit
          back and say what a parent should be doing when
          they have a child with this type of medical condition.
          And the lifetime commitment a parent has to make
          to that child.

                But, these are specific findings that cause me
          concern.     The noncompliance with the recent
          medication      prescription.      Clearly,   strongly
          recommended or was indicated it’s very important
          that [S.W.] receive that around lunch time in the
          school setting.

                The school put the wheels in motion to do that.
          The mother went there three days to do that. And,
          then changed her mind on that. I don’t buy the
          explanation as to why that was done.

                That was a clear recommendation. It’s on the
          bottle. It’s in the contract from Children’s Hospital.
          So, there is noncompliance with her medications.
          The mother’s lack of presenc[e] at some or all of
          [S.W.]’s appointments or hospitalizations causes a
          concern.


                                   -7-
J. A04015/16



                The business about [S.W.] being ready in the
          morning from discharge, for discharge from Warren
          General; I don’t know what other pressing business
          the mother had, but she certainly didn’t reach out to
          the hospital from the morning until the evening when
          she showed up.

                And, I believe the testimony, and the medical
          records support, that they couldn’t communicate
          with her.    Similarly, the mother going down to
          Children’s on December 16th, last year, and deciding
          that [S.W.] would stay there, driving back home.

                 The agency came back with her a few days
          later to get her home. But, the testimony was also
          clear that large chunks of these hospitalizations in
          Pittsburgh, the mother wasn’t at.

                And, certainly, she understood that the agency
          would drive her there, because the caseworker did in
          December of 2014. She was provided either gas
          cards or other methods to get down there. And, she
          wasn’t there.

                I reviewed records from Geisinger where the
          mother wasn’t available to provide medical history or
          wasn’t at a consult or appointment to provide that
          history.

                I understand some of it is based upon the
          mother’s economic circumstances, and that can’t be
          the sole basis for that finding of dependency, but
          certainly it’s played a part in this.

               Medical records I reviewed indicate that all or
          most providers have incomplete records because of
          the number of moves the motherly [sic] made with
          [S.W.]

                That    her   own    testimony   about    her
          transportation issues very precluded her from full
          involvement. Her current circumstances are that she



                                  -8-
J. A04015/16


          is $1700 behind on rent and in the middle of an
          eviction action.

                Again, those are economic factors. But, they
          are playing a part in [S.W.]’s treatment.      Her
          consistent, thorough medical treatment suffered
          because of the relocations, the lack of medical
          records.

                The lack of follow up, whether it’s because of
          financial issues or otherwise, it’s interfered with
          [S.W.] receiving full handled, consistent treatment.

                Two school districts, two school settings have
          avised [sic] the same complaint with weekend
          weight loss. The school in the Columbia area, via
          the medical record, indicated consistent weight loss
          over the weekend.

                The mother testified [S.W.] was getting meals
          at school there, as well. Ms. Zigler’s testimony
          about the same concern in Warren County for this
          school year, that’s two school years and two schools
          that have the same concerns about this weight loss
          over the weekend.

                The sporadic weight gains and weight losses
          that [S.W.] has had, the 14 and a half pound weight
          gain late 2009, early 2010. The eight and half or
          nine pound weight loss more recently. Those are
          concerning.

                I don’t understand why the school has to bathe
          [S.W.]. The mother is at home. She is not working.
          I don’t know why two times a week school personnel
          has to interfere with the regular routine for [S.W.]
          by bathing her or showering her.

                I believe the testimony of Ms. Zigler that
          [S.W.] comes to school dirty, sometimes with a bad
          odor. Sometimes with diapers that would indicate
          long-term failure to change.




                                 -9-
J. A04015/16


                   Those hygiene issues are concerns. All those
             provide a concern, particularly when you are dealing
             with somebody with the type of condition that [S.W.]
             has and the constant need for addressing any
             changes in her condition.

                   For those reasons, I do find that the agency
             has met its burden of proof by clear and convincing
             evidence that [S.W.] is presently without appropriate
             parental care and control.       She is adjudicated
             dependent.

Notes of testimony, 4/14/15 at 248-254.

        However, in asserting a lack of clear and convincing evidence to

establish medical neglect, Mother questions that it was proven that Child

regularly experienced weight loss over the weekend.         (Mother’s brief at

15-16.) Mother contends that such a finding not only ran contrary to recent

inquiry, but failed to consider Child’s activity level over the weekend and the

possibility of IV fluid retention while hospitalized. (Id. at 16-17). Moreover,

Mother indicates that the reliance on Child’s failure to gain weight in finding

dependency disregarded the testimony of Dr. Gerald Vockley regarding the

standard medical care for a patient with PDCD, the relation between Child’s

delay and her medical diagnosis, and significance of Child’s failure to gain

weight. (Id. at 18-21.) In addition, Mother highlights a lack of clear and

convincing evidence as to her failure to address Child’s diet.    (Id. at 21.)

Mother argues that she understood and was involved with regard to Child’s

diet.    (Id. at 21-23.)   Further, according to Mother, the court’s other

findings and underlying inferences and deductions related to failure to



                                    - 10 -
J. A04015/16


provide adequate care and control were not supported by the record. (Id.

at 23.) Mother references findings related to hygiene and medication. (Id.

at 23-28.) Mother also alleges that the trial court committed an abuse of

discretion by making findings of fact which were not alleged in the petition

for dependency.     (Id. at 28.)   In the alternative, Mother suggests such

findings were not supported by the record and did not meet the burden of

proof. (Id.) Mother discusses findings related to truancy, communication,

appointments and genetic testing, and eviction. (Id. at 28-33.)

      Upon careful review of the record, we discern no abuse of discretion.

We find that the competent evidence of record supports the trial court’s

order adjudicating Child dependent.    For example, the evidence exposes a

history of Mother’s failure to follow medical advice and recommendations

regarding appropriate testing and follow-up, affecting Child’s diagnosis and

treatment.   Although genetic testing was first requested by those treating

Child in 2009, testing resulting in diagnosis was not accomplished until

March 2015, with Child’s sample being supplied on December 9, 2014, while

hospitalized.1   (CYS Exhibit 1 at 40, 51, 87-88, 171; notes of testimony,

4/14/15 at 136-137, 213, 216-217; Mother’s Exhibit 3; Mother’s Exhibit 4.)

Likewise, Mother failed to keep suggested medical appointments for Child,

such as with the Cerebral Palsy Clinic at Children’s Hospital of Pittsburgh, as



1
  Mother’s sample, while not necessary, was not supplied until April 10,
2015. (Notes of testimony, 4/14/15 at 136-137.)


                                    - 11 -
J. A04015/16


well as others.   (Notes of testimony, 4/14/15 at 123-124; 132-134, 145,

224-225; CYS Exhibit 1 at 51, 78.) Additionally complicating and frustrating

Child’s diagnosis and treatment were Mother’s frequent relocations with

Child, which resulted in incomplete medical records and history, as well as

Mother’s history of lack of availability to medical providers during Child’s

hospitalizations, which again resulted in deficient medical records and

history and the Child being held in the hospital beyond readiness for

discharge. (CYS Exhibit 1 at 1, 3, 87, 96, 103, 106, 109, 114, 117, 118,

119, 128, 139, 144, 158, 162, 171, 172; notes of testimony, 4/14/15 at 17,

24, 55, 74, 126-127, 138-139, 142-145.)          Child’s pediatrician, Dr. David

McConnell, Jr., testified on this point as follows:

            Q.     Have there been any times when, since [S.W.]
                   has been under your service, that she has
                   been hospitalized and you had difficulty
                   communicating with her, with mother?

            A.     We have, at some times, tried to call her, and
                   got, get responses, when we had her
                   hospitalized at Warren General, and were
                   discharging her in the morning, weren’t able to
                   reach the mother until the evening, for her to
                   go home.

Notes of testimony, 4/14/15 at 55.             In addition, Mother failed to

appropriately follow medication protocol for Child, opting not to have the

school give Child a dose of erythromycin before lunch, as prescribed. (CYS

Exhibit 4; notes of testimony 4/14/15 at 22-23, 53, 60-62, 82-85, 98-99,

107-109, 183-184, 201, 225-226.)



                                      - 12 -
J. A04015/16


        Further, the medical records and testimony of CYS case worker,

Melissa Baxter, and school nurse, Tina Zigler, reveal concerns by two

separate schools regarding Child’s weight.          (CYS Exhibit 1 at 87, 143-44,

165, 170-171; notes of testimony, 4/14/15 at 77-78, 100-102, 117-118,

229-230.)        Specifically, record from GMC-Geisinger Medical Center from

November 1, 2013 states, “There has [sic] been significant concerns from

school regarding her nutrition and they feel that she gains weight during the

week but looses [sic] every weekend.” (CYS Exhibit 1 at 165.) Moreover,

record from November 15, 2013 indicates, in part, “It appears prolonged

fasting and dehydration as a reason for [S.W.]’s metabolic decompensation.

Apart     from    her   possible   working    metabolic   diagnosis,   her   repeated

decompensation at home are concerning.”              (Id. at 131.)     Interestingly,

Mother relocated shortly after these concerns were noted in November 2013.

(Notes of testimony, 4/14/15 at 186-187.)                 Finally, testimony from

Ms. Zigler confirms additional concerns related to Child’s hygiene.           (Id. at

80-81, 96-98, 102-103, 110-111.)             As such, the record substantiates the

lack of parental care and control and finding of dependency and we will not

disturb this finding.

        Next, in Mother’s second issue, she disputes the finding of reasonable

efforts to avoid Child’s removal from the home. In finding reasonable efforts

were made to avoid Child’s removal from Mother’s home, the trial court

stated:



                                        - 13 -
J. A04015/16


                     The agency has made all reasonable efforts to
               try to avoid this.      I heard from two separate
               caseworkers that have been providing a number of
               services in the hopes to avoid placement.

                     All of the in-school services that [S.W.] is
               receiving. The medical plan. The individualized
               education program for her. So, reasonable efforts
               have been made to prevent this placement from
               occurring.

Id. at 254.

      Nonetheless, Mother argues that the record “showed failures of

communication by service providers that hindered her ability to understand

and comply with expectations.” (Mother’s brief at 37.) Mother references

hygiene and weight and diet.      (Id. at 38-42.)   Mother likewise avers that

Child’s removal from the home was premature, as Child’s diet was

experimental and had been altered. Mother, therefore, proffers that she was

not given the opportunity to employ the new diet prior to CYS obtaining

custody.       (Id. at 43-44).   Further, the truancy plan had only been

implemented one week prior to CYS’ application for emergency custody.

(Id. at 44.)

      After review of the record, we again discern no abuse of discretion.

We find that the competent evidence of record supports the trial court’s

order removing Child from Mother’s home. CYS caseworker, Melissa Baxter,

testified to assisting Mother with coordinating insurance coverage for diapers

for Child and re-establishing insurance coverage for nutritional supplements

for Child, the latter of which had ceased due to relocation, scheduling


                                     - 14 -
J. A04015/16


medical appointments, facilitating and/or providing transportation, and

conducting a family team meeting in order to create the family service plan.

(Notes of testimony, 4/14/15 at 121-128, 138-139.)                  CYS caseworker,

Katie McGraw, testified to aiding Mother with truancy concerns and

transportation, as well as the agency attempting to assist with inspection of

Mother’s vehicle.      (Id. at 170-171, 174-176.)            Further, school nurse,

Tina Zigler, testified to the school via a nurse assisting Child with daily needs

such as with hygiene, meals, and ambulating through hallway. Although not

part of Child’s medical plan, the school bathed Child approximately twice per

week.      (Id. at 77-78, 80-81, 88-89, 102-104, 110-111.)           However, these

services were in jeopardy as Mother expressed her desire to homeschool

Child and to yet again relocate, as she was dealing with eviction

proceedings. (Id. at 147, 172-173; CYS Exhibit 3.) Hence, when viewed in

context of Mother’s intentions, the record corroborates the trial court’s

finding of reasonable efforts to prevent removal and we will not disturb this

finding.

        Lastly,   Mother   raises   violations   of   her   constitutional   rights   to

substantive due process, procedural due process, and effective counsel as a

result of the trial court’s failure to conduct a shelter care hearing and

attendant procedural irregularities.      The trial court suggested that Mother

waived these issues “by failing to raise those issues in a timely manner.”

(Trial court opinion, 5/22/15 at 1.) The court stated:



                                        - 15 -
J. A04015/16


               At no point prior to the filing of a Motion for
               Reconsideration approximately one (1) month after
               the hearing did Appellant raise these issues.
               Appellant appeared for a six (6) Hour hearing
               represented by counsel. At no time did Appellant
               assert the alleged procedural violations, ask for a
               continuance, or otherwise assert any objection
               whatsoever to the Court conducting an adjudicatory
               hearing.    In fact, all counsel were present in
               chambers for a pre-hearing conference and
               Appellant’s counsel requested he be permitted to call
               a medical expert out of order at the start of the
               proceeding. The hearing was clearly announced at
               the commencement of the hearing to be a
               “dependency” hearing.

Id.

      Mother, however, argues that not only do the Rules of Juvenile Court

Procedure allow a broad motions practice, but that the issue was raised and

appealed within 30 days.       (Mother’s brief at 49.)   Mother avers that no

shelter care hearing or contested proceeding to allow for findings of fact

pursuant to Pa.R.J.C.P. 1242(C) was contemplated, scheduled, or conducted,

which resulted in multiple procedural irregularities. (Id. at 50-51.) Mother

further indicates that the process as a whole severely compromised her

ability to present her case. (Id. at 51.) Moreover, Mother posits that the

procedural irregularities were so deficient, and the process so rapid, that a

finding of waiver for failure to preserve by objection may not be equitable.

(Id. at 53.)




                                      - 16 -
J. A04015/16

      We agree with the trial court and adopt its opinion as our own with

regard to this issue. For the reasons set forth by the trial court, these issues

are waived.

      Accordingly, after a thorough review of the record, including the notes

of testimony of the April 14, 2015 hearing, the extensive exhibits presented,

the trial court opinion, as well as the parties’ briefs, as we discern no abuse

of discretion, we affirm the order of the trial court adjudicating Child

dependent, and removing Child from Mother’s home.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/24/2016




                                     - 17 -
                                                                                  Circulated 05/04/2016 10:05 AM




                           IN THE COURT OF COMMON PLEAS
                    OF THE 37th JUDICIAL DISTRICT OF PENNSYLVANIA




 IN THE INTEREST OF:
                                WARREN COUNTY BRANCH
                                   JUVENILE DIVISION
                                                                                                        -rn
                                                                                                        r-
                                                                                                        r::,
 SABRINA WRIGHT

                        MEMORANDUM OPINION PURSUANT ·ro P A.R.A.P. 1925(A)

        Appellant's, the mother, Statement of Matters Complained of on Appeal raises four

 issues. The first two Matters Complained of on Appeal allege due process violations. The

 remaining two Matters Complained of on Appeal challenge the sufficiency of evidence.

        With respect to Matters Complained of on Appeal I and II, clearly the Appellant waived

 those issues by failing to raise those issues in a timely manner. Appellant argues that the Court

conducted an adjudicatory hearing in violation of Pa.RJ.C.P. 1363 and the scheduling order did

not give Appellant adequate notice of the type of hearing to be conducted. At no point prior to

the filing of a Motion for Reconsideration approximately one (I) month after the hearing did

Appellant raise these issues. Appellant appeared for a six (6) Hour hearing represented by

counsel. At no time did the Appellant assert the alleged procedural violations, ask for a

continuance, or otherwise assert any objection whatsoever to the Court conducting an

adjudicatory hearing. In fact, all counsel were present in chambers for a pre-hearing conference

and Appellant's counsel requested that he be permitted to call a medical expert out of order at the

start of the proceeding. The hearing was clearly announced at the commencement of the hearing

to be a "dependency" hearing. The Pennsylvania Superior Court has held:

       In order to preserve an issue for appellate review, a party must make a timely and
       specific objection at the appropriate stage of the proceedings before the trial court.
       Failure to timely object to a basic and fundamental error will result in waiver of
       the issue. On appeal the Superior Court will not consider a claim which was not
       called to the trial court's attention at a time when any error committed w.ould have
        been corrected. In this jurisdiction ... one must object to errors, improprieties or
       irregularities at the earliest possible stage of the adjudicatory process to afford the
       jurist hearing the case the first occasion to remedy the wrong and possibly avoid
       an unnecessary appeal to complain of the matter.

In re S.C.B., 990 A.2d 762, 767 (Pa. Super. Ct. 2010). This rule has been applied specifically to

dependency proceedings. In re J.A., 107 A.3d 799, 820 (Pa. Super. Ct. 2015). Therefore,

Appellant has waived these issues for purposes of appeal.

       With respect to the errors asserted in III and IV, the Court addressed these issues in its

opinion on the record following the hearing and in its Order of Adjudication entered in this

matter. No further opinion shall follow.




                                                                                                         ~

                                                                                                               ..,,
                                                                                                         <=
                                                                                   ~~)~                  c.n
                                                                                    .     ~),,-          :ic
                                                                                   ~      (:ill   :::v   >
                                                                                   5:-171
                                                                                        ':?:i-;
                                                                                   GD C!t• 7.:
                                                                                                         -<
                                                                                                         N
                                                                                                         N
                                                                                                               -r
                                                                                          __ ,
                                                                                   '"'11Zc,
                                                                                                 ... ,
                                                                                   ~-., 1::;:> ,...~-
                                                                                                         ~     rn
                                                                                    c;            :x
                                                                                   <=:.:t..,Z
                                                                                   ::;o -t' _.,          ~     CJ
                                                                                   -;-l
                                                                                   er»    '·<            CJ1
                                                                                                         °'


                                                2